—Judgment and order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We affirm all but the last decretal paragraph of the judgment and order (one document) for reasons stated in the decision at Supreme Court (Rath, Jr., J.). We modify the last decretal paragraph by deleting the second and third limitations upon a further deposition. We add only that the deposition, like any deposition, is governed by the provisions of CPLR 3113 (b). (Appeals from Judgment and Order of Supreme Court, Erie County, Rath, Jr., J.—Summary Judgment.) Present—Lawton, J. P., Fallon, Doerr, Balio and Boehm, JJ.